DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 12/12/2019. Claims 1-14 are pending for this examination.

Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 27/06/2019. It is noted, however, that applicant has not filed a certified copy of the application 2019105669908 as required by 37 CFR 1.55.








Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application manages a consistent version of access control information for systems in a network. It is implemented using two kinds of nodes, e.g., control nodes and data nodes, which keep access control information for the network. When there is an update of access control information, control nodes send this update to the data nodes so that all nodes have a consistent version of the version control information. In the case, when a control node is unsuccessful in accessing a data node due to any reason and cannot update the access control information in the data node, it deletes the data node from the network. As such, any node which does not have consistent access control information is removed and all the remaining systems in the network have consistent access control information. 



Analogous art

In broad interpretation, instant application is about software/firmware and authority information upgrade. The instant application also teaches checking accessibility of a node in the network by using some kind of heartbeat messages and removing inaccessible nodes from the network node list. Prior arts which teach any of the above  is considered to be analogous art to the instant application.


Claim Interpretation

The invention uses the term “authority information”. The term has not been defined in the specification. In light of the specification as a whole, it appears to the examiner that the term means “access control [or permissions] information”. For this examination, the examiner will consider “authority information” to be equivalent to “access control information”. 

The invention uses the term “control node”. The specification recites in [00035] “The control node (also refer to master node)”. As such, the examiner considers control node and master node as equivalent. 

The invention uses the term “registration message”. In light of the specification it appears that “registration message” is a heartbeat message or some kind of liveness check message. Here a node sends a message at a regular interval to a network management server, which ensures that nodes are accessible.

The invention use the term “third party”. The term “third party” has not been defined or described. TechTerms define third party as “In the computer world, a third party may refer to either a hardware manufacturer or a software developer. It is a label given to companies that produce hardware or software for another company's product.” In other words, third party means any hardware or software made by any company. As such, the term “third party” does not have any patentable weight. 


Objection to Specification


Specification recites in [00051] “The method in which the control node leans, through the third party node,…”. It appears to the examiner that the word “leans” should be replace with “learns”. Appropriate correction or explanation is required.

Objection to Claims

Claim 11 is objected for a minor error. Claim 11 recites “The terminal according to claim10”. It appears that a space between “claim” and “10” is missing. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2 and 9 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, the applicant regards as the invention. Claim 2 recites “in response to not receiving an update result returned by the first data node, or receiving an update result returned by the first data node and the update result being an update failure, determining whether a third party node comprises a registration message transmitted within a preset time by the first data node; in response to the third party node not comprising the registration message, storing the authority information stored on the first data node onto a second data node;”. The first claim limitation mentions that the first node is unreachable or the first node cannot be updated. The second limitation mentions that the “authority information stored on the first data node” is stored onto the second data node. The second part is unclear to the examiner considering that if the first data node is not accessible, then how the authority information from the first data node is obtained to be save onto the second data node. The examiner believes the second limitation should amended as follows: “in response to the third party node not comprising the registration message, storing the authority information meant to be stored on the first data node onto a second data node;”. For this examination, the examiner considers the amended version of the limitation.

Claim 9 has substantially similar claim limitation and can be rejected using the same rationale. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (hereinafter Haga, Patent No.: US 10,637,657).

As per claim 1, Haga teaches, 

An updating method, applied to a control node, comprising: 

acquiring updated authority information; and (Haga Fig. 12 step S1010 shows update management device [or master ECU] is acquiring update message. Haga recites in column 2, starting 17, “In a case where the update management device receives an update message from the external tool instructing updating of the shared key, the update management device is caused to verify update authority information indicating authority of the external tool, and determine whether or not transmission of the update message is within a range of authority of the external tool,..”. Here shared key is the authority information.) 

transmitting a first update notification to a first data node, the first update notification comprising the updated authority information. (Haga Fig. 12 step S1016.) 

As per claim 5, Haga teaches,

An updating method, applied to a data node, comprising: receiving a first update notification from a control node, the first update notification comprising updated authority information; and (Haga Fig. 12 step S1016 shows receiving an update message consisting of a key. Here the key is the updated authority information.)

updating according to the first update notification. (Haga Fig. 12 step S1019 shows the shared key is updated.) 

As per claim 8, Haga teaches,

A terminal, the terminal being a control node, 

comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, (Haga Fig. 7)

The remaining limitations are control node (or system) claims which are substantially similar to the limitations of method claim 1. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a product. 


As per claim 12. A terminal, the terminal being a data node, 

comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, (Haga Fig. 9 shows a terminal with processor and memory.) 

The remaining limitations are data node (or system) claims which are substantially similar to the limitations of method claim 5. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a system. 


As per claim 15, this is product claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a product. 

As per claim 16, this is product claim that substantially parallels the limitations of the method claim 5. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a product. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haga as applied to claim 1 and 8 above in view of Dake (hereinafter Dake, Pub No.: US 2018/0060057), in view of Microsoft (hereinafter Microsoft, “How heartbeats work in Operations Manager”, 2018, Published by Microsoft) and further in view of Lodeiro et al. (hereinafter Lodeiro, Patent No.: US 10,496,397). 

As per claim 2, Haga teaches,
wherein after transmitting the first update notification to the first data node, the method further comprises: 

in response to not receiving an update result returned by the first data node, or receiving an update result returned by the first data node and the update result being an update failure, (Haga Fig. 12 step S1020 shows update result. Haga recites in column 21 starting at line 60 “The updating results message indicates to the effect that updating has been completed (i.e., to the effect that updating has been successful), for example. In a case where an error has occurred during updating (e.g., a case where MAC verification of key data has failed, or the like) the updating results message may indicate to the effect that updating has failed.”) 

Haga teaches authority information update on nodes in a network. Haga does not explicitly mention, “determining whether a third party node comprises a registration message transmitted within a preset time by the first data node;”. However, in analogous art of systems operations in a network, Microsoft teaches, 

determining whether a third party node comprises a registration message transmitted within a preset time by the first data node; (Microsoft page 1 figure shows after 4th missed heartbeats by the heartbeat server, the server decides the node has failed. Please note that heartbeats are equivalent to registration message in this case. Please note that Microsoft recites on page 1, paragraph 1, a heartbeat packet is sent every 60 seconds. As such 4 heartbeat is a preset time [4x60 seconds]. Here a heartbeat server is a third party node. This shows whether a third party node comprises a registration message transmitted or not.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haga of authority information update in a network by incorporating the teaching “determining whether a third party node comprises a registration message transmitted within a preset time by the first data node;” of Microsoft. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of monitoring nodes for connectivity in a network for general network operations. 

Haga and Microsoft teach authority information update on nodes in a network. They do not explicitly mention, “in response to the third party node not comprising the registration message, storing the authority information stored on the first data node onto a second data node;”. However, in analogous art of systems operations and authority information update in a network, Dake teaches, 

in response to the third party node not comprising the registration message, (This means heartbeat message or liveness check failed and the first data node is not accessible. Dake recites in [0014] “Embodiments of the present technology utilize several passes of a token among the OSVLAs [ OS-level virtualization application] running on each of an ordered list of nodes to selectively upgrade containerized user applications after determining that each OSVLA hosting a container to be upgraded is live. In some embodiments, a failed liveness check causes a revision to the list of nodes.” When tokens do not come back from a data node that means third party node does not contain the token [or registration message] from the failed node.) 

storing the authority information stored on the first data node onto a second data node; and (Please see 35 USC 112(b) rejection above. This means that in case of liveness check failure, skips storing the upgrade on the failed node and goes to the next node. Dake recites in [0014] starting at line 5, “In some embodiments, a failed liveness check causes a revision to the list of nodes.” This shows that the first node is skipped and the next node is updated.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haga and Microsoft of authority information update in a network by incorporating the teaching “in response to the third party node not comprising the registration message, storing the authority information stored on the first data node onto a second data node;” of Dake. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of monitoring nodes for connectivity in a network for authority information update and skip the node which is not reachable by the network. 

Haga, Microsoft and Dake teach authority information update on nodes in a network. They do not explicitly mention, “deleting the first data node.”. However, in analogous art of systems operations in a network, Lodeiro teaches, 

deleting the first data node. (Lodeiro recites in column 9 starting at line 18, “When the number of failed attempts exceeds a threshold, for example, 8, then the network collector server 108 removes, or filters out, this cable modem 114 from the list of devices to be updated and will not attempt an update any more.” This shows a node is deleted when it cannot be reached.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haga, Microsoft and Dake of authority information update in a network by incorporating the teaching “deleting the first data node” of Lodeiro. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of deleting a node from a network nodes list which is disconnected from the network.

As per claim 9, Haga teaches,

wherein after transmitting the first update notification to the first data node, the operations further comprise: 

in response to not receiving an update result returned by the first data node, or receiving an update result returned by the first data node and the update result being an update failure; (Haga Fig. 12 step S1020 shows update result. Haga recites in column 21 starting at line 60 “The updating results message indicates to the effect that updating has been completed (i.e., to the effect that updating has been successful), for example. In a case where an error has occurred during updating (e.g., a case where MAC verification of key data has failed, or the like) the updating results message may indicate to the effect that updating has failed.”)

Microsoft teaches, 
determining whether a third party node comprises a registration message transmitted by the first data node within a preset time, (Microsoft page 1 figure shows after 4th missed heartbeats by the heartbeat server, the server decides the node has failed. Please note that heartbeats are equivalent to registration message in this case. Please note that Microsoft recites on page 1, paragraph 1, a heartbeat packet is sent every 60 seconds. As such 4 heartbeat is a preset time [4x60 seconds]. Here a heartbeat server is a third party node. This shows whether a third party node comprises a registration message transmitted or not.)

Dake teaches,
storing the authority information stored on the first data node onto a second data node, in response to the third party node not comprising the registration message; and (Please see 35 USC 112(b) rejection above. This means that in case of liveness check failure, skips storing the upgrade on the failed node and goes to the next node. Dake recites in [0014] starting at line 5, “In some embodiments, a failed liveness check causes a revision to the list of nodes.” This shows that the first node is skipped and the next node is updated.)

Lodeiro teaches, 
a deleting module, configured for deleting the first data node. (Lodeiro recites in column 9 starting at line 18, “When the number of failed attempts exceeds a threshold, for example, 8, then the network collector server 108 removes, or filters out, this cable modem 114 from the list of devices to be updated and will not attempt an update any more.” This shows a node is deleted when it cannot be reached.) 


Claims 3, 4, 10 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haga as applied to claim 1 and 8 above in view of Resch (hereinafter Resch, Pub No.: US 2017 /0289171).  

As per claim 3, Haga teaches authority information update on nodes in a network. Haga does not explicitly mention, “wherein the acquiring updated authority information comprises: receiving an update request from a user, the update request comprising the updated authority information;”. However, in analogous art of systems operations in a network, Resch teaches, 

wherein the acquiring updated authority information comprises: 
receiving an update request from a user, the update request comprising the updated authority information; and (Resch recites in [0055] starting at line 5, “For example, the managing unit may detect that a new user was added to a user group, a user was disabled from the user group, or user access permissions were altered in some way. Such a change would require an update to the access control information regarding user access …..”.This shows an update request was received from a user.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haga of authority information update in a network by incorporating the teaching “wherein the acquiring updated authority information comprises: receiving an update request from a user, the update request comprising the updated authority information;” of Resch. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Resch of updating authority information of nodes in a network for security and preventing unauthorized access to the nodes. 

Haga teaches,
after acquiring the updated authority information and before transmitting a first update notification to the first data node, the method also comprises: updating according to the update request, and transmitting a second update notification to a file system. (Haga recites in column 31 starting at line 31, “That is to say, in a case where an update message is transmitted from the external tool 30 to one of the ECUs in the onboard network system, and verification of the update authority information is successful and further the update authority information indicates that transmission of the update message is within the range of authority of the external tool 30, one or multiple ECUs may execute updating corresponding to the update message,…”. This shows that the Master ECU checks the validity of the update, updates itself and then transmits the update to other ECUs. Fig. 7 box 102 shows “key storing unit”. The updated key gets saved in this storage unit. The storage unit is a file system. As such, it updates a file system. Haga teaches in column 22, lines 11-19 shows all ECUs including the master ECU has been updated.) 

As per claim 4, Haga teaches,

wherein the transmitting a first update notification to the first data node comprises: 

when the control node updates successfully and the file system updates successfully, transmitting the first update notification to the first data node. (Haga Fig. 12 step S1016 shows sending update message to the first data node [or ECU]. Please note that before sending the update to the first data node, the master ECU updates its own key by updating the “key storage unit” which is a file system.) 

As per claim 10, Resch teaches, 

wherein the acquiring updated authority information comprises: 

receiving an update request from a user, the update request comprising the updated authority information; and (Resch recites in [0055] starting at line 5, “For example, the managing unit may detect that a new user was added to a user group, a user was disabled from the user group, or user access permissions were altered in some way. Such a change would require an update to the access control information regarding user access …..”.This shows an update request was received from a user.)

Haga teaches,
after acquiring the updated authority information and before transmitting a first update notification to the first data node, the operations also comprise: updating according to the update request, and transmitting a second update notification to a file system. (Haga recites in column 31 starting at line 31, “That is to say, in a case where an update message is transmitted from the external tool 30 to one of the ECUs in the onboard network system, and verification of the update authority information is successful and further the update authority information indicates that transmission of the update message is within the range of authority of the external tool 30, one or multiple ECUs may execute updating corresponding to the update message,…”. This shows that the Master ECU checks the validity of the update, updates itself and then transmits the update to other ECUs. Fig. 7 box 102 shows “key storing unit”. The updated key gets saved in this storage unit. The storage unit is a file system. As such, it updates a file system. Haga teaches in column 22, lines 11-19 shows all ECUs including the master ECU has been updated.) 


As per claim 11, Haga teaches,

wherein the transmitting a first update notification to the first data node comprises: 

transmitting the first update notification to the first data node when the control node updates successfully and the file system updates successfully. (Haga Fig. 12 step S1016 shows sending update message to the first data node [or ECU]. Please note that before sending the update to the first data node, the master ECU updates its own key by updating the “key storage unit” which is a file system.) 

Claims 6 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haga as applied to claim 5 and 12 above in view of Microsoft (hereinafter Microsoft, “How heartbeats work in Operations Manager”, 2018, Published by Microsoft). 


As per claim 6, Haga teaches,
wherein after the updating according to the first update notification, the method further comprises: transmitting an update result to the control node; and (Haga Fig. 12 step S1020 shows transmitting update result to the master ECU.) 

Haga teaches authority information update on nodes in a network. Haga does not explicitly mention, “the method further comprises: transmitting a registration message to a third party node every first preset time.” However, in analogous art of systems operations in a network, Microsoft teaches, 

the method further comprises: transmitting a registration message to a third party node every first preset time. (Microsoft shows on page 1 that all agents send a heartbeat message to a management server. Here the management server is a third party node at every preset time [by default 60 seconds].) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haga of authority information update in a network by incorporating the teaching “the method further comprises: transmitting a registration message to a third party node every first preset time” of Microsoft. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of monitoring nodes for connectivity in a network for general network operations. 

As per claim 13, this is a system claim that substantially parallels the limitations of the method claim 5. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 7 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Haga as applied to claims 5 and 12 above in view of Lodeiro et al. (hereinafter Lodeiro, Patent No.: US 10,496,397). 

As per claim 7, Haga teaches authority information update on nodes in a network. Haga does not explicitly mention, “further comprising: inspecting a file system every second preset time, to confirm whether there is updated authority information; and in response to there being updated authority information in the file system, loading the updated authority information.” However, in analogous art of updating authorities information in a node, Lodeiro teaches, 

further comprising: 

inspecting a file system every second preset time, to confirm whether there is updated authority information; and in response to there being updated authority information in the file system, loading the updated authority information.
 (Lodeiro recites in column 3 starting at line 6, “The network collector polls a database engine for a new policy and computes a list of cable modems to have their firmware updated, and the network collector sends a command to a cable modem to update to a new firmware, wherein the new firmware is specified by the URI.” Polling is performed at a preset time. Database is a file system. New policies are equivalent to authority.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Haga of authority update in a network by incorporating the teaching “further comprising: inspecting a file system every second preset time, to confirm whether there is updated authority information; and in response to there being updated authority information in the file system, loading the updated authority information” of Lodeiro. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of monitoring server for available updates and when a new version is available, download and install it and transmit to other nodes as necessary.

As per claim 14, this is a system claim that substantially parallels the limitations of the method claim 7. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a system. 




Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 26, 2021